
	

113 S2052 IS: Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2052
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Coons (for himself, Ms. Collins, Mr. Reed, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the weatherization and State energy programs, and for other purposes.

	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act.
			(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Weatherization assistance program
					Sec. 101. Reauthorization of Weatherization Assistance Program.
					Sec. 102.  Grants for new, self-sustaining low-income, single-family and multifamily housing energy
			 retrofit model programs to eligible multistate housing and energy
			 nonprofit organizations.
					Sec. 103. Standards program.
					TITLE II—State energy program
					Sec. 201. Reauthorization of State energy program.
				2.FindingsCongress finds that—
			(1)the
		State energy program established under part D of title III of the
		Energy Policy and Conservation Act
		(42 U.S.C. 6321 et seq.) (referred to in this section as SEP)
		and the Weatherization Assistance Program for Low-Income Persons established
		under part A of title IV of the Energy Conservation and Production Act (42
		U.S.C. 6861 et seq.) (referred to in this section as WAP) have
		proven to be beneficial, long-term partnerships among Federal, State, and local
		partners;
			(2)the
		SEP and the WAP have been reauthorized on a bipartisan basis over many years to
		address changing national, regional, and State circumstances and needs,
		especially through—
				(A)the
		Energy Policy and Conservation Act
		(42 U.S.C. 6201 et seq.);
				(B)the Energy
		Conservation and Production Act (42 U.S.C. 6801 et seq.);
				(C)the State Energy
		Efficiency Programs Improvement Act of 1990 (Public Law 101–440; 104 Stat.
		1006);
				(D)the Energy Policy
		Act of 1992 (42 U.S.C. 13201 et seq.);
				(E)the Energy Policy
		Act of 2005 (42 U.S.C. 15801 et seq.); and
				(F)the Energy
		Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.);
				(3)the
		SEP, also known as the State energy conservation program—
				(A)was first created
		in 1975 to implement a State-based, national program in support of energy
		efficiency, renewable energy, economic development, energy emergency
		preparedness, and energy policy; and
				(B)has come to
		operate in every sector of the economy in support of the private sector to
		improve productivity and has dramatically reduced the cost of government
		through energy savings at the State and local levels;
				(4)Federal
		laboratory studies have concluded that, for every Federal dollar invested
		through the SEP, more than $7 is saved in energy costs and almost $11 in
		non-Federal funds is leveraged;
			(5)the
		WAP—
				(A)was first created
		in 1976 to assist low-income families in response to the first oil
		embargo;
				(B)has become the
		largest residential energy conservation program in the United States, with more
		than 7,100,000 homes weatherized since the WAP was created;
				(C)saves an
		estimated 35 percent of consumption in the typical weatherized home, yielding
		average annual savings of $437 per year in home energy costs;
				(D)has created
		thousands of jobs in both the construction sector and in the supply chain of
		materials suppliers, vendors, and manufacturers who supply the WAP;
				(E)returns $2.51 in
		energy savings for every Federal dollar spent in energy and nonenergy benefits
		over the life of weatherized homes;
				(F)serves as a
		foundation for residential energy efficiency retrofit standards, technical
		skills, and workforce training for the emerging broader market and reduces
		residential and power plant emissions of carbon dioxide by 2.65 metric tons
		each year per home; and
				(G)has decreased
		national energy consumption by the equivalent of 24,100,000 barrels of oil
		annually;
				(6)the
		WAP can be enhanced with the addition of a targeted portion of the Federal
		funds through an innovative program that supports projects performed by
		qualified nonprofit organizations that have a demonstrated capacity to build,
		renovate, repair, or improve the energy efficiency of a significant number of
		low-income homes, building on the success of the existing program without
		replacing the existing WAP network or creating a separate delivery mechanism
		for basic WAP services;
			(7)the
		WAP has increased energy efficiency opportunities by promoting new, competitive
		public-private sector models of retrofitting low-income homes through new
		Federal partnerships;
			(8)improved
		monitoring and reporting of the work product of the WAP has yielded benefits,
		and expanding independent verification of efficiency work will support the
		long-term goals of the WAP;
			(9)reports of the
		Government Accountability Office in 2011, Inspector General's of the Department
		of Energy, and State auditors have identified State-level deficiencies in
		monitoring efforts that can be addressed in a manner that will ensure that WAP
		funds are used more effectively;
			(10)through the
		history of the WAP, the WAP has evolved with improvements in efficiency
		technology, including, in the 1990s, many States adopting advanced home energy
		audits, which has led to great returns on investment; and
			(11)as
		the home energy efficiency industry has become more performance-based, the WAP
		should continue to use those advances in technology and the professional
		workforce.
			IWeatherization
		assistance program
			101.Reauthorization
		of Weatherization Assistance ProgramSection 422 of the Energy Conservation and
		Production Act (42 U.S.C. 6872) is amended by striking
		appropriated— and all that follows through the period at the end
		and inserting appropriated $450,000,000 for each of fiscal years 2015
		through 2019..
			102.
		Grants for new, self-sustaining low-income, single-family and multifamily
		housing energy retrofit model programs to eligible multistate housing and
		energy nonprofit organizationsThe Energy Conservation and Production Act
		is amended by inserting after section 414B (42 U.S.C. 6864b) the
		following:
				
					414C.Grants for
		  new, self-sustaining low-income, single-family and multifamily housing energy
		  retrofit model programs to eligible multistate housing and energy nonprofit
		  organizations
						(a)PurposesThe
		  purposes of this section are—
							(1)to
		  expand the number of low-income, single-family and multifamily homes that
		  receive energy efficiency retrofits;
							(2)to
		  promote innovation and new models of retrofitting low-income homes through new
		  Federal partnerships with covered organizations that leverage substantial
		  donations, donated materials, volunteer labor, homeowner labor equity, and
		  other private sector resources;
							(3)to
		  assist the covered organizations in demonstrating, evaluating, improving, and
		  replicating widely the model low-income energy retrofit programs of the covered
		  organizations; and
							(4)to
		  ensure that the covered organizations make the energy retrofit programs of the
		  covered organizations self-sustaining by the time grant funds have been
		  expended.
							(b)DefinitionsIn
		  this section:
							(1)Covered
		  organizationThe term covered organization means an
		  organization that—
								(A)is described in
		  section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
		  under 501(a) of that Code; and
								(B)has an
		  established record of constructing, renovating, repairing, or making energy
		  efficient a total of not less than 250 owner-occupied, single-family or
		  multifamily homes per year for low-income households, either directly or
		  through affiliates, chapters, or other direct partners (using the most recent
		  year for which data are available).
								(2)Low-incomeThe
		  term low-income means an income level that is not more than 200
		  percent of the poverty level (as determined in accordance with criteria
		  established by the Director of the Office of Management and Budget) applicable
		  to a family of the size involved, except that the Secretary may establish a
		  higher or lower level if the Secretary determines that a higher or lower level
		  is necessary to carry out this section.
							(3)Weatherization
		  Assistance Program for Low-Income PersonsThe term
		  Weatherization Assistance Program for Low-Income Persons means the
		  program established under this part (including part 440 of title 10, Code of
		  Federal Regulations).
							(c)Competitive
		  grant programThe Secretary shall make grants to covered
		  organizations through a national competitive process for use in accordance with
		  this section.
						(d)Award
		  factorsIn making grants under this section, the Secretary shall
		  consider—
							(1)the number of
		  low-income homes the applicant—
								(A)has built,
		  renovated, repaired, or made more energy efficient as of the date of the
		  application; and
								(B)can reasonably be
		  projected to build, renovate, repair, or make energy efficient during the
		  10-year period beginning on the date of the application;
								(2)the
		  qualifications, experience, and past performance of the applicant, including
		  experience successfully managing and administering Federal funds;
							(3)the number and
		  diversity of States and climates in which the applicant works as of the date of
		  the application;
							(4)the amount of
		  non-Federal funds, donated or discounted materials, discounted or volunteer
		  skilled labor, volunteer unskilled labor, homeowner labor equity, and other
		  resources the applicant will provide;
							(5)the extent to
		  which the applicant could successfully replicate the energy retrofit program of
		  the applicant and sustain the program after the grant funds have been
		  expended;
							(6)regional
		  diversity;
							(7)urban, suburban,
		  and rural localities; and
							(8)such other
		  factors as the Secretary determines to be appropriate.
							(e)Applications
							(1)In
		  generalNot later than 180 days after the date of enactment of
		  this section, the Secretary shall request proposals from covered
		  organizations.
							(2)AdministrationTo
		  be eligible to receive a grant under this section, an applicant shall submit to
		  the Secretary an application at such time, in such manner, and containing such
		  information as the Secretary may require.
							(3)AwardsNot
		  later than 90 days after the date of issuance of a request for proposals, the
		  Secretary shall award grants under this section.
							(f)Eligible uses
		  of grant fundsA grant under this section may be used for—
							(1)energy efficiency
		  audits, cost-effective retrofit, and related activities in different climatic
		  regions of the United States;
							(2)energy efficiency
		  materials and supplies;
							(3)organizational
		  capacity—
								(A)to significantly
		  increase the number of energy retrofits;
								(B)to replicate an
		  energy retrofit program in other States; and
								(C)to ensure that
		  the program is self-sustaining after the Federal grant funds are
		  expended;
								(4)energy
		  efficiency, audit and retrofit training, and ongoing technical
		  assistance;
							(5)information to
		  homeowners on proper maintenance and energy savings behaviors;
							(6)quality control
		  and improvement;
							(7)data collection,
		  measurement, and verification;
							(8)program
		  monitoring, oversight, evaluation, and reporting;
							(9)management and
		  administration (up to a maximum of 10 percent of the total grant);
							(10)labor and
		  training activities; and
							(11)such other
		  activities as the Secretary determines to be appropriate.
							(g)Maximum
		  amountThe amount of a grant provided under this section shall
		  not exceed—
							(1)if
		  the amount made available to carry out this section for a fiscal year is
		  $225,000,000 or more, $5,000,000; and
							(2)if
		  the amount made available to carry out this section for a fiscal year is less
		  than $225,000,000, $1,500,000.
							(h)Guidelines
							(1)In
		  generalNot later than 90 days after the date of enactment of
		  this section, the Secretary shall issue guidelines to implement the grant
		  program established under this section.
							(2)AdministrationThe
		  guidelines—
								(A)shall not apply
		  to the Weatherization Assistance Program for Low-Income Persons, in whole or
		  major part; but
								(B)may rely on
		  applicable provisions of law governing the Weatherization Assistance Program
		  for Low-Income Persons to establish—
									(i)standards for
		  allowable expenditures;
									(ii)a
		  minimum savings-to-investment ratio;
									(iii)standards—
										(I)to
		  carry out training programs;
										(II)to conduct
		  energy audits and program activities;
										(III)to provide
		  technical assistance;
										(IV)to monitor
		  program activities; and
										(V)to
		  verify energy and cost savings;
										(iv)liability
		  insurance requirements; and
									(v)recordkeeping
		  requirements, which shall include reporting to the Office of Weatherization and
		  Intergovernmental Programs of the Department of Energy applicable data on each
		  home retrofitted.
									(i)Review and
		  evaluationThe Secretary shall review and evaluate the
		  performance of any covered organization that receives a grant under this
		  section (which may include an audit), as determined by the Secretary.
						(j)Compliance with
		  State and local lawNothing in this section or any program
		  carried out using a grant provided under this section supersedes or otherwise
		  affects any State or local law, to the extent that the State or local law
		  contains a requirement that is more stringent than the applicable requirement
		  of this section.
						(k)Annual
		  reportsThe Secretary shall submit to Congress annual reports
		  that provide—
							(1)findings;
							(2)a
		  description of energy and cost savings achieved and actions taken under this
		  section; and
							(3)any
		  recommendations for further action.
							(l)FundingOf
		  the amount of funds that are made available to carry out the Weatherization
		  Assistance Program for each of fiscal years 2015 through 2019 under section
		  422, the Secretary shall use to carry out this section for each of
		  fiscal years 2015 through 2019—
							(1)2 percent of the
		  amount if the amount is less than $225,000,000;
							(2)5 percent of the
		  amount if the amount is $225,000,000 or more but less than $260,000,000;
							(3)10 percent of the
		  amount if the amount is $260,000,000 or more but less than $400,000,000;
		  and
							(4)20 percent of the
		  amount if the amount is $400,000,000 or
		  more.
							.
			103.Standards
		programSection 415 of the
		Energy Conservation and Production Act (42 U.S.C. 6865) is amended by adding at
		the end the following:
				
					(f)Standards
		  program
						(1)Contractor
		  qualificationEffective beginning January 1, 2015, to be eligible
		  to carry out weatherization using funds made available under this part, a
		  contractor shall be selected through a competitive bidding process and
		  be—
							(A)accredited by the
		  Building Performance Institute;
							(B)an Energy Smart
		  Home Performance Team accredited under the Residential Energy Services Network;
		  or
							(C)accredited by an
		  equivalent accreditation or program accreditation-based State certification
		  program approved by the Secretary.
							(2)Grants for
		  energy retrofit model programs
							(A)In
		  generalTo be eligible to receive a grant under section 414C, a
		  covered organization (as defined in section 414C(b)) shall use a crew chief
		  who—
								(i)is
		  certified or accredited in accordance with paragraph (1); and
								(ii)supervises the
		  work performed with grant funds.
								(B)Volunteer
		  laborA volunteer who performs work for a covered organization
		  that receives a grant under section 414C shall not be required to be certified
		  under this subsection if the volunteer is not directly installing or repairing
		  mechanical equipment or other items that require skilled labor.
							(C)TrainingThe
		  Secretary shall use training and technical assistance funds available to the
		  Secretary to assist covered organizations under section 414C in providing
		  training to obtain certification required under this subsection, including
		  provisional or temporary certification.
							(3)Minimum
		  efficiency standardsEffective beginning October 1, 2015, the
		  Secretary shall ensure that—
							(A)each retrofit for
		  which weatherization assistance is provided under this part meets minimum
		  efficiency and quality of work standards established by the Secretary after
		  weatherization of a dwelling unit;
							(B)at least 10
		  percent of the dwelling units are randomly inspected by a third party
		  accredited under this subsection to ensure compliance with the minimum
		  efficiency and quality of work standards established under subparagraph (A);
		  and
							(C)the standards
		  established under this subsection meet or exceed the industry standards for
		  home performance work that are in effect on the date of enactment of this
		  subsection, as determined by the
		  Secretary.
							.
			IIState
		energy program
			201.Reauthorization
		of State energy programSection 365(f) of the Energy Policy and
		Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000
		for each of fiscal years 2007 through 2012 and inserting
		$75,000,000 for each of fiscal years 2015 through 2019.
			
